                          Case 21-10636-JTD               Doc 14       Filed 03/29/21         Page 1 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE
         ----------------------------------------------------------x
                                                                   :
         In re                                                     :
                                                                   : Chapter 11
         AEROCENTURY CORP., et al.,                                :
                                                                   : Case No. 21-10636 ( )
                                     1
                           Debtors.                                :
                                                                   : (Joint Administration Requested)
         ----------------------------------------------------------x

                 CERTIFICATION OF DEBTORS’ CONSOLIDATED CREDITOR MATRIX

                  In accordance with Rule 1007(a) of the Federal Rules of Bankruptcy Procedure and Rule

         1007-2(a) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), a list of creditors (the “Creditor

         Matrix”) of the above-captioned debtors and debtors in possession (collectively, the “Debtors”) is

         filed by attachment hereto.

                  The Creditor Matrix has been prepared, on a consolidated basis, from the Debtors’ books

         and records. The undersigned, Harold M. Lyons, hereby certifies that the Creditor Matrix contains

         the names and addresses of all creditors of the Debtors that could be ascertained after diligent

         inquiry, based on a review of the Debtors’ books and records and is consistent with the information

         contained therein. To the extent practicable, the Creditor Matrix complies with Local Rule 1007-

         1(a). The Debtors reserve the right to amend or supplement the Creditor Matrix as necessary.

                  Although the information contained in the Creditor Matrix is based on a review of the

         Debtors’ books and records, the Debtors have not completed a comprehensive legal and/or factual

         investigation with regard to possible defenses of the Debtors and their estates to any claims of the



         1
           The Debtors in these chapter 11 cases, along with the last four digits of their federal employer identification number,
         are: AeroCentury Corp. (3974); JetFleet Holding Corp. (5342); and JetFleet Management Corp. (0929). The Debtors’
         mailing address is 1440 Chapin Avenue, Suite 310, Burlingame, CA 94010.
27881662.1
                        Case 21-10636-JTD        Doc 14       Filed 03/29/21   Page 2 of 11




         potential claimants included in the Creditor Matrix. In addition, certain of the parties included in

         the Creditor Matrix may not hold outstanding claims as of the date hereof, and therefore may not

         be creditors of the Debtors and their estates for purposes of these chapter 11 cases. Therefore, the

         Creditor Matrix does not and should not be deemed or otherwise construed to constitute either (i) a

         waiver of any defense of the Debtors and their estates to any claims that may be asserted against

         the Debtors and their estates or (ii) an acknowledgement or admission of the validity, priority or

         amount of any claims that may be asserted against the Debtors and their estates.


             Dated: March 29, 2021                        AeroCentury Corp., on behalf of itself and its
                                                          affiliated debtors and debtors in possession

                                                          /s/ Harold M. Lyons
                                                          Harold M. Lyons
                                                          Chief Financial Advisor




27881662.1
                                                          2
                                                                  Case 21-10636-JTD                           Doc 14             Filed 03/29/21   Page 3 of 11
                                                                                                                Creditor Matrix



CreditorName                       CreditorNoticeName             Address1                         Address2                        Address3         City              State   Zip          Country
1440 Chapin Owner,                 Ian Paget
LLC/Cortina                                                       235 Montgomery St., Suite 1202                                                    San Francisco     CA      94104
                                                                  75 Remittance Drive, Suite
A.N. Deringer, Inc.                                               1794                                                                              Chicago           IL      60675-1795
AAA Eagles Limousine                                              1233 Montgomery Lane                                                              Tracy             CA      95377
Acclivity                                                         300 Roundhill Drive #2                                                            Rockaway          NJ      07866
Acme Movers                                                       590 E Fremont Ave                                                                 Sunnyvale         CA      94087
Adobe Creative Cloud                                              345 Park Avenue                                                                   San Jose          CA      95110-2704
Adria Airways                                                     Zgornji Brnik 130h                                                                Brnik                     4210         Slovenia
Adria Tehnika                                                     Zgornji Brnik 130d                                                                Brnik-Aerodrom            4210         Slovenia
Aeris Graphic Design                                              PO Box 677                                                                        Ashburn           VA      20146

Aero Connect, LLC                                                 1900 South Norfolk, Suite 350                                                     San Mateo         CA      94403-1171
                                                                                                   c o GE Capital Aviation
AFS Investments 68 LLC             Attn Contracts Leader          777 Long Ridge Rd                Services, LLC                                    Stamford          CT      06927
AiCPA                                                             PO Box 37049                                                                      Boone             IA      50037-0049
Air Niugini Limited                                               Jacksons Airport                 ANG Haus 7 Mile                                  Port Moresby                           Papua New Guinea
Air Transport World                                               P.O. Box 2100                                                                     Skokie            IL      60076-7800
Air Urga                                                          1A Korolenka Str.                                                                 Kropyvnytskyl             25015        Ukraine

Aircraft and Component MRO                                        Henri Wijnmalenweg 14                                                             EP Eindhoven              5657         Netherlands

Airline Investments Ltd                                           Compass House, Lypiatt Road                                                       Cheltenham                GL50 2QJ     United Kingdom
                                                                  Frans van Waesberghestraat
Airline Technical Support                                         59A                                                                               Hulst                     4561 AC      NETHERLANDS
Airports Fiji Limited                                             Naki International Airport                                                        Nadi                                   Fiji
Airservices Australia                                             25 Constitution Avenue                                                            Canbera           ACT     2600         Australia
                                                                  Quatro House, Lyon Way,
Airstream                                                         Frimley Road                     Camberley                                        Surrey                    GU16 7ER     UNITED KINGDOM
Airstream International Group
Limited                                                           Lyon Way, Frimley Road           Camberley                                        Surrey                    GU16 7ER     United Kingdom
Airways Corporation of New
Zealand                                                           53093                                                                             Auckland                  2150         New Zealand
Allen & Overy LLP                                                 Apollolaan 15                                                                     AB Amsterdam              1077         Netherlands
Alliant Insurance Services, Inc.   Mary Busch                     32 Old Slip                                                                       New York          NY      10005

                                   Attn Director or Officer
Alliant Insurance Services, Inc.                                  32 Old Slip                                                                       New York          NY      10005
                                   Matt Dominy, Director & Senior
American Airlines, Inc.            Attorney                       1 Skyview Dr                     MD 8B503                                         Fort Worth        TX      76155
American Express
                                                                  200 Vesey Street                 World Financial Center                           New York          NY      10285
American Express                                                  PO Box 650448                                                                     Dallas            TX      75265-0448
American Express National          (Paycheck Protection Program
Bank                               Loan #1)                       P.O. Box 918555                                                                   El Paso           TX      79998-1555
Anjarwalla and Khanna              Sonal Sejpal
Advocates                                                         ALN House                        Eldama Ravine Close             Westlands        Nairobi                                Kenya
APMS Aviation                                                     Hangar K4, Cotswold Airport                                                       Gloucestershire           GL7 6BA      United Kingdom
Appellate Court Cost Center                                       Arcade Station                   PO Box 198781                                    Nashville         TN      37219-8781
Arista Business Solutions                                         5153 Commercial Circle                                                            Concord           CA      94520
Arntzen de Besche                                                 PO Box 2734                                                                       Solli, Oslo               204          Norway
Associated Communication
Services, Inc.                                                    630 Columbus Street                                                               Half Moon Bay     CA      94019
AT&T                                                              P.O Box 78522                                                                     Phoenix           AZ      85062-8522
Atlas Air Service                                                 Hanna-Kunath-Strasse 18                                                           Bremen                    28199        Germany
Automation Centre                                                 435 E 9th St                                                                      Tucson            AZ      85705
Avdata Pty Ltd                                                    PO Box 877                                                                        Mitchell          ACT     2911         Australia
AviaConsult International                                         PO Box 24                                                                         Nieuwkoop                 2420 AA      NETHERLANDS
Aviation Assistance                                               Mergenthalerstrasse 4                                                             Greven                    48268        Germany
AVIATOR.AERO                                                      395 Taylor Blvd # 101                                                             Pleasant Hill     CA      94523
AVITAS                                                            14520 Avion Parkway, #300                                                         Chantilly         VA      20151
                                                                  14520 Avion Parkway, Suite
Avitas, Inc.                                                      300                                                                               Chantilly         VA      20151




                                                                                                                   Page 1 of 9
                                                              Case 21-10636-JTD                           Doc 14               Filed 03/29/21   Page 4 of 11
                                                                                                            Creditor Matrix



CreditorName                    CreditorNoticeName           Address1                          Address2                          Address3         City                State   Zip          Country
Avmax Aviation Services inc.                                 2055 Pegasus Rd. NE                                                                  Calgary             AB      T2E 8C3      Canada

B. Riley Securities, Inc.       Attn Elizabeth Rubio         1300 North 17th St., Suite 1300                                                      Arlington           VA      22209
Barney & Barney                                              PO Box 85638                                                                         San Diego           CA      92186-5638
Basecamp.com                                                 30 N Racine Ave STE 200                                                              Chicago             IL      60607
Bayerische Landesbank                                        Brienner Strasse 18                                                                  Munchen                     80333        Germany
BDO                                                          PO Box 677973                                                                        Dallas              TX      75267-7973
                                                             Newton House, Cambridge
BDO LLP UK                                                   Business Park                                                                        Cambridge                   CB4 0WZ      United Kingdom
BDO USA, LLP                                                 PO Box 677973                                                                        Dallas              TX      75267-7973
Becky Ruppel Photography                                     1010 Dwight Ave.                                                                     Half Moon Bay       CA      94019
BNF Mills
Bombardier, Inc.                                             3819 Collection Center Drive                                                         Chicago             IL      60693
Box Inc.                                                     900 Jefferson Ave                                                                    Redwood City        CA      94063
Brian Ginna                                                  417 Greenbrier Road                                                                  Half Moon Bay       CA      94019
                                                                                                                                                  Santafe de Bogota
Brigard & Urrutia                                            Calle 70 No. 4-60                                                                    D.C.                                     COLOMBIA
                                                                                                                                                  Bogota,
Brigard & Urrutia                                            Cl. 70 Bis ##4-41                                                                    Cundinamarca                             COLOMBIA
British Midland International                                Donington Hall                    Castle Donington                                   Derby                       DE74 2SB     United Kingdom
Broadridge ICS                                               PO Box 416423                                                                        Boston              MA      02241-6423
Burlingame Motors                                            1295 Rollins Rd                                                                      Burlingame          CA      94010
Byron Hurey                                                  405 Davis Court, #408                                                                San Francisco       CA      94111

CA Franchise Tax Board          Bankruptcy Section, MS: A-340 PO Box 2952                                                                         Sacramento          CA      95812-2952
CA Franchise Tax Board                                        PO Box 942857                                                                       Sacramento          CA      94257-0501
California Bank & Trust         Mike Sullivan                 San Francisco Commercial
                                                              Banking                          456 Montgomery St Ste 2300                         San Francisco       CA      94104-1256
California Department of
Business Oversight                                           2101 Arena Bvd.                                                                      Sacramento          CA      95834
California Society of CPAs                                   P.O. Box 44437                                                                       San Francisco       CA      94144
CaliforniaChoice Benefit
Administrators                                               PO Box 7088                                                                          Orange              CA      92863-7088
Capstone Capital Markets                                     176 Federal St., 3rd Floor                                                           Boston              MA      02110
Carrera Motors                                               26 S Claremont Street                                                                San Mateo           CA      94401
Case Furniture                                               3434 W Papago St                                                                     Phoenix             AZ      85009
Chamberlain, Hrdlicka, White,
Williams & Martin                                            1200 Smith St., Suite 1400                                                           Houston             TX      77002-4310
Charles Schwab & Co., Inc.      FBO JMC 401(k) Plan          PO Box 982600                                                                        El Paso             TX      79998
Chatham Hedging Advisors,
LLC                                                          235 Whitehorse Lane                                                                  Kennett Square      PA      19348
Chiltons Auto Body                                           1221 Rollins Road                                                                    Burlingame          CA      94010
Chris Hughes                                                 2690 55th Avenue                                                                     Greeley             CO      80634
Chris Tigno                                                  1625 Balboa Way                                                                      Burlingame          CA      94010
                                Attn Director or Officer     5505 N Cumberland Ave Ste
                                                             307
Chubb PHFD                                                                                                                                        Chicago             IL      60656-1471
Chubb/Federal Insurance        Attn Director or Officer      251 North Illinois Ste 1100                                                          Indianapolis        IN      46204-1927
City of Burlingame                                           501 Primrose Road                                                                    Burlingame          CA      94010
Clayton Utz                                                  Level 28, Riparian Plaza          71 Eagle Street                                    Brisbane            QLD                  Australia
Cleeton Davis Court Reporters,
LLC                                                          402 BNA Drive, Suite 108                                                             Nashville           TN      37217
                                                             1700 Varsity Estates Drive
Clifford High-Wo                                             N.W.                                                                                 Calgary             ON      T3B 2W9      CANADA
Colorado Department of
Revenue                                                      PO Box 17087                                                                         Denver              CO      80217-0087
Colorado Department of
Revenue                                                      P.O, Box 17087                                                                       Denver              CO      80217-0087
COMCAST CALIFORNIA 800-
COMCAST                                                      1701 JFK Boulevard                                                                   Philadelphia        PA      19103-2838
CONAN Aviation                                               Pasweb 24                                                                            Bunde                       6241CT       Germany
Conklin Bros. Inc.                                           1100 Selby Street                                                                    San Francisco       CA      94124-1307
Contact Air




                                                                                                                 Page 2 of 9
                                                                 Case 21-10636-JTD                             Doc 14           Filed 03/29/21         Page 5 of 11
                                                                                                                Creditor Matrix



CreditorName                     CreditorNoticeName              Address1                         Address2                        Address3               City               State   Zip          Country
Continental Stock Transfer &
Trust Co.                                                        1 State Street, 30th Floor                                                              New York           NY      10004-1561
                                                                 One State Street Plaza, 30th
Continental Stock Transfer Co.                                   Floor                                                                                   New York           NY      10004
Copex Air                                                        Seattleweg 3                                                                            Pernis-Rotterdam           3195 ND      Netherlands
CorePoint360, LLC                                                597 Morse Ave                                                                           Sunnyvale          CA      94085-3652
                                 Attn Director or Officer
Corporation Service Company                                      2711 Centerville Rd, Ste 400                                                            Wilmington         DE      19808

Couto Graca Associados, LDA                                      Av. 24 de Julho                  7-70 Andar                                             Maputo                                  Mocambique
                                                                 101 Montgomery Street, 14th
Cozen OConnor                                                    Floor                                                                                   San Francisco      CA      94104
Croatia Airlines                                                 Bani 75b, Buzin                                                                         Zagreb                     10010        Croatia

Crystal & Co.                                                    32 Old Slip - Financial Square                                                          New York           NY      10005-3504
CSC                              Jerome Suarez                   251 Little Falls Drive                                                                  Wilmington         DE      19808-1674
CSC                                                              PO Box 13397                                                                            Philadelphia       PA      19101-3397
                                                                 4400 Easton Commons Way,
CT Corporation                   Attn Nancy Wilford              Ste 125                                                                                 Columbus           OH      43219
                                                                 4400 Easton Commons Way,
CT Corporation                   Attn Erin Roberson              Ste 125                                                                                 Columbus           OH      43219
CT Corporation System                                            P.O. Box 4349                                                                           Carol Stream       IL      60197-4349
                                 (Paycheck Protection Program
Customers Bank                   Loan #2)                        701 Reading Avenue                                                                      West Reading       PA      19611
DAC Aviation EA Limited          Attn Managing Director          Hangar 58, Wilson Airport        PO Box 44580                                           NAIROBI                    00100        Kenya
Dallas Airmotive Inc.                                            PO Box 402458                                                                           Atlanta            GA      30384-2458
David P. Wilson                                                  PO Box 1343                                                                             Edwards            CO      81632
Debevoise & Plimpton LLP                                         919 Third Avenue                                                                        New York           NY      10022

Delaware Division of Revenue     Attn Bankruptcy Administrator   820 N French St 8th Fl           Carvel State Building           Bankruptcy Service     Wilmington         DE      19801
Delaware Secretary of State                                      Division of Corporations         PO Box 5509                                            Binghamton         NY      13902-5509
Delaware Secretary of State      Division of Corporations        PO Box 898                                                                              Dover              DE      19903
Deluxe Business Checks and
Solutions                                                        PO Box 742572                                                                           Cincinnati         OH      45274-2572
Dentons PNG                                                      Level 5, BSP Haus                Harbour City, Konedobu                                 Port Moresby                            Papua New Guinea
Dentons UK and Middle East
LLP                                                              One Fleet Place                                                                         London                     EC4M 7RA     United Kingdom
Department of Consumer
Affairs                                                          PO Box 942501                                                                           Sacramento         CA      94258-0501
Department of Labor &
Industries                                                       PO Box 24106                                                                            Seattle            WA      98124-6524
DePinna Notaries                                                 35 Piccadilly                                                                           London                     W1J 0LJ      United Kingdom
DMV Renewal                                                      PO Box 942897                                                                           Sacramento         CA      94297-0897
Dog River Design                                                 PO Box 3539                                                                             Fabens             TX      79838
Dog River Design, LLC                                            P.O. Box 2305                                                                           Lake Havasu City   AZ      86405

Duff & Phelps, LLC                                               12595 Collection Center Drive                                                           Chicago            IL      60693
Eagle Language Service S.L.                                      C/ Santa Engracia 17             40 Izq.-Despacho 1                                     Madrid                     28010        Spain
Embraer Aircraft Maintenance
Services, Inc.                                                   10 Airways Blvd.                                                                        Nashville          TN      37217
Emerald Media                                                    1702 Raleigh Hill Rd.                                                                   Vienna             VA      22812
Employment Development
Department                                                       PO Box 826880                    MIC 83                                                 Sacramento         CA      94280-0001
Employment Development
Department                                                       PO Box 989061                                                                           Sacramento         CA      95798
ENDICIA 800-576-3279                                             323 N Mathilda Ave                                                                      Sunnyvale          CA      94085
Epsen Fuller Group, LLC                                          2 Tempe Wicke Rd. #327                                                                  Mendham            NJ      07945
European Regional Airline                                        Park House, 127 Guildford
Assoc                                                            Road                             Lightwater                                             Surrey                     GU185RA      UNITED KINGDOM
Evan M. Wallach                                                  5 Mill River Road, Suite A108                                                           Ardsley            NY      10502
Export Development Canada        Attn Director or Officer        150 Slater St                                                                           Ottawa             ON      K1A 1K3      Canada

Extra Space Storage                                              2795 E Cottonwood Pkwy #400                                                             Cottonwood Heights UT      84121




                                                                                                                  Page 3 of 9
                                                             Case 21-10636-JTD                           Doc 14            Filed 03/29/21   Page 6 of 11
                                                                                                           Creditor Matrix



CreditorName                    CreditorNoticeName           Address1                         Address2                       Address3         City                 State   Zip          Country
FedEx                                                        PO Box 371599                                                                    Pittsburg            PA      15250-7599
First Bank & Trust                                           1700 N Broadway                                                                  Walnut Creek         CA      94596
Fokker Aircraft Services B.V.                                Aviolandalaan 31                                                                 Hoogerheide                  4631 RP      Netherlands
Fokker Services                                              P.O. Box 231                                                                     Nieuw-Vennep                 2150 AE      NETHERLANDS
                                                                                                                                              East Camp, Seletar
Fokker Services Asia PTE LTD                                 Bldg 139 Piccadilly                                                              Airport                      798378       Singapore
Fortis Advisors                                              1045 First Ave, Suite 120                                                        King of Prussia      PA      19406
Fortis Advisors, LLC                                         12526 High Bluff Dr #280                                                         San Diego            CA      92130
Franchise Tax Board                                          P.O. Box 942857                                                                  Sacramento           CA      94257-0500
Francisco Miras Ortiz
Frank Pegueros                                               535 Ventura Ave.                                                                 San Mateo            CA      94403
Fraport                                                      Zgornji Brnik 130a                                                               Brnik-Aerodrom               4210         Slovenia
Fusnota d.o.o.                                               Ivanecka 15                                                                      Zagreb                       10000        Croatia
G2 Solutions, LLC                                            4096 Piedmont Avenue, #408                                                       Oakland              CA      94611-5221
Gadens Lawyers                                               Skygarden Building               77 Castlereagh Street                           Sdyney               NSW     2000         Australia
GC Pivotal LLC                                               PO Box 842630                                                                    Dallas               TX      75284-2630
GE Engine Services, Inc.     Norman Lounds                   1 Neumann Way                                                                    Cincinnnati          OH      45215
Georgeson Inc.                                               Dept CH 16640                                                                    Palatine             IL      60055-6640
Gilmore Global Logistics
Services                                                     120 Herzberg Road                                                                Kanata               ON      K2K 3B7      CANADA
Glass Lewis & Co, LLC                                        255 California St., Suite 1100                                                   San Francisco        CA      94111
Glass Lewis & Co., LLC                                       One Sansome Street, #3300                                                        San Francisco        CA      94104
Glenn Roberts                                                PO Box 14456                                                                     San Francisco        CA      94114
GOAL Aircraft Leasing                                        Toelzer Strasse 15                                                               Gruenwald                    82031        Germany
                             Phillip Myckert                 Tolzer Strasse 15
GOAL Verwaltungsgesellschaft
mbH & Co                                                                                                                                      Grunwald                     82031        Germany
GODADDY.COM                                                  14455 N. Hayden Rd.                                                              SCOTTSDALE           AZ      85260
Gomez-Acebo & Pombo                                          P.o de la Castellana, 216                                                        Madrid                       28046        Spain
Government of the Virgin
Islands                                                      5047 (21-22) Kongens Gade                                                        St. Thomas           VI      00802-6487
                                                             1831 Bayshore Highway, Suite
Green Citizen                                                2                                                                                Burlingame           CA      94010
                                Attn Director or Officer
Greenwich Insurance Company                                  70 Seaview Ave Ste 7                                                             Hartford             CT      06902
Group Insurance Trust                                        PO Box 512516                                                                    Los Angeles          CA      90051-0516
Guard Dog Security Service                                   P.O. Box 648                                                                     Port Moresby                              PAPUA NEW GUINEA
Guardian                                                     10 Hudson Yards                                                                  New York             NY      10001
Guardian                                                     PO Box 824404                                                                    Philadelphia         PA      19182-4404
H&S Aviation                                                 Airport Service Road             Portsmouth                                      Hampshire                    P03 5PJ      United Kingdom
Harold Lyons                                                 2640 Miranda Avenue                                                              Alamo                CA      94507
Heli Niugini                                                 Madang Airport                   PO Box 914                                      Madang                       511          Papua New Guinea
Hiller Aviation                                              601 Skyway Road                                                                  San Carlos           CA      94070
Hiller Aviation Museum                                       601 Skyway Rd                                                                    San Carlos           CA      94070
HMG Aerospace Limited                                        Business Park, Fowler Ave                                                        Farnborough                  GU14 7JF     UNITED KINGDOM
Hope Aero Propeller and
Components                                                   7605 Bath Rd.                                                                    Mississauga          ON      L4T 3T1      Canada
Hudson Insurance Company    Attn Director or Officer         101 N Wacker Dr Ste 1950                                                         Chicago              IL      60606

Huron Consulting Services LLC                                4795 Paysphere Circle                                                            Chicago              IL      60674
Husch Blackwell LLP                                          PO Box 790379                                                                    Saint Louis          MO      63179
Huseby Global Litigation                                     PO Box 6180                                                                      Hermitage            PA      16148-0922
ICE Systems, Inc.                                            PO Box 11126                                                                     Hauppauge            NY      11788
ICF                                                          9300 Lee Highway                                                                 Fairfax              VA      22031-1207
Informa Media Inc.                                           24652 Network Place                                                              Chicago              IL      60673-1246
INSATAX Corp.                                                1160 Blair Road                                                                  Burlington           ON      L7M 1K9      CANADA

Intermedia.Net                                               100 Mathilda Place, Suite 600                                                    Sunnyvale            CA      94086
Internal Revenue Service        Department of the Treasury                                                                                    Fresno               CA      93888-0002
Intrado Digital Media, LLC                                   PO Box 74007143                                                                  Chicago              IL      60674-7143
INVeSHARE, Inc.                                              PO Box 568                                                                       Alpharetta           GA      30009-0568
IR Solutions                                                 14041 NW 8th St.                                                                 Sunrise              FL      33325
Iron Mountain                                                1 Federal St                                                                     Boston               MA      02110




                                                                                                             Page 4 of 9
                                                                Case 21-10636-JTD                           Doc 14             Filed 03/29/21   Page 7 of 11
                                                                                                              Creditor Matrix



CreditorName                     CreditorNoticeName            Address1                         Address2                         Address3         City                State   Zip          Country
Ishka Limited                                                  49 Greek Street                                                                    London                      W1D 4EG      United Kingdom
                                                               Ground Floor, Dar Al-Eiman
Island Aviation Services                                       Building                         Majeedhee Magu                                    Male                        20345        Maldives
Issuer Direct Corporation                                      1 Glenwood Ave, Suite 1001                                                         Raleigh             NC      27603-2582
Janet Ratto                                                    3725 Martin Dr.                                                                    San Mateo           CA      94403
Javed Rahmat                                                   52 Hawley Ave                                                                      Staten Island       NY      10312
Jay Abrams                                                     P.O. 7161                                                                          Auburn              CA      95601

Jazz Aviation LP                 Daniel McMillan, Legal Counsel 3 Spectacle Lake Dr                                                               Dartmouth           NS      B3B 1W8      Canada
Jet Midwest Group                                               9200 NW 112th St.                                                                 Kansas City         MO      64153

JM Lehman Construction, Inc.                                   1932 Eucalyptus Avenue                                                             San Carlos          CA      94070
John Cameron Aviation                                          Hangar 473, Birch Street                                                           Bankstown Airport   NSW     2200         Australia
Jurvneshservice International
Legal Services                                                 46/11 Turgenevskaya St.          section 1, office 2                               Kyiv                        01054        Ukraine
K&L Gates LLP                                                  PO Box 844255                                                                      Boston              MA      02284-4255
Karen Rogge                                                    70 Central Ave.                                                                    Los Gatos           CA      95030
Kennedy Van der Laan N.B.                                      Molenwerf 16                                                                       Amsterdam                   1014 BG      Netherlands

Koolhaas Alphen BV                                             Eikenlaan 261J                                                                     Alphen aan den Rijn         2404 BP      Netherlands
Kovacevic Prpic Simeunovic                                     Trg zrtava fasizma 6                                                               Zagreb                      10 000       Croatia
La Belle Gourmande                                             330 Burlingame Avenue                                                              Burlingame          CA      94010
Lasky Trade Printing                                           240 Harbor Blvd.                                                                   Belmont             CA      94002
Law Debenture Trust Corp.                                      Fifth Floor, 100 Wood Street                                                       London                      EC2V 7EX     United Kingdom
LexisNexis Matthew Bender                                      9443 Springboro Pike                                                               Miamisburg          OH      45342

Lexxel Servicios Empresariales                                 Diego de Leon                    59-20C                                            Madrid                      28006        Spain

Lonergan Partners, Inc.                                        203 Redwood Shores Parkway       Suite 600                                         Redwood City        CA      94065
Lubin, Olson & Niewiadomski                                    600 Montgomery Street, 14th
LLP                                                            Floor                                                                              San Francisco       CA      94111
Lufthansa CityLine                                             Flughaven Munchen, FOC           Sudallee 15                                       Munchen                     D-85356      Germany
Lufthansa Technik                                              Weg beim Jaeger 193                                                                Hamburg                     D-22335      Germany
Maples and Calder                                              Ugland House                     South Church Street                               Grand Cayman                KY1, 1104    Cayman Islands
Marbridge Group                                                22 Battery St. #703                                                                San Francisco       CA      94103
Marilyn Jones                                                  439 Bellevue Ave                                                                   Daly City           CA      94014
                                 Attn Director or Officer
Marsh & McLennan Agency LLC                                    Lockbox 740663                                                                     Los Angeles         CA      90074

Marsh & McLennan Agency LLC                                    PO Box 740663                                                                      Los Angeles         CA      90074

Marsh & McLennan Agency LLC                                    Lockbox 740663                                                                     Los Angeles         CA      90074
Maurice Takahashi                                              9008 N. E. 54th Street, #B5                                                        Vancouver           WA      98662
McAfee & Taft               Teena Dunn                         211 North Robinson, 8th Floor                                                      Oklahoma City       OK      73102-7103

                                                               10th Floor, Two Leadership
McAfee & Taft                                                  Square                           211 North Robinson, Suite 1000                    Oklahoma City       OK      73102-7103
McLagan Partners Inc.                                          P.O Box 100137                                                                     Pasadena            CA      91189-0137
McReynolds, Michael M.                                         P.O. Box 1991                                                                      Waldport            OR      97394

Mediant Communications, LLC                                    PO Box 29976                                                                       New York            NY      10087-9976
Merlin Associates, Inc.                                        457 Bantam Road, Suite 5                                                           Litchfield          CT      06759
Merrill Communications LLC                                     CM-9638                                                                            St. Paul            MN      55170-9638
MetLife
                                                               200 Park Avenue                                                                    New York            NY      10166
MetLife                                                        P.O. Box 804466                                                                    Kansas City         MI      64180-4466
                                                               Aeropuerto Internacional de la
Mexicana MRO Services                                          Ciudada de Mexico                Calle 602 Via Tapo 161                            Venustiano Carranza         15620        Mexico
Michael Magnusson                                              12121 Kinsley Place                                                                Reston              VA      20190
Michelson Law Group                                            220 Montgomery St. #2100                                                           San Francisco       CA      94104
Miller Law Group                                               505 Sansome Street, #1701                                                          San Francisco       CA      94111
Mission Freight                                                Tokyostraat 1-5                                                                    Lijnden                     1175 RB      Netherlands
Monarca SA de CV




                                                                                                                 Page 5 of 9
                                                           Case 21-10636-JTD                           Doc 14            Filed 03/29/21           Page 8 of 11
                                                                                                         Creditor Matrix



CreditorName                    CreditorNoticeName         Address1                         Address2                        Address3                City                  State   Zip          Country
Montrose Aircraft Leasing
Ireland Limited                                            1-2 Jacobs Well Mews                                                                     London                        W1U 3DT      United Kingdom
Morrison & Foerster                                        PO Box 742335                                                                            Los Angeles           CA      90074-2335

Morrison & Foerster Germany                                Potsdamer Platz 1, 13th Floor                                                            Berlin                        10785        Germany
Morrow Meadows                                             1050 Bing Street                                                                         San Carlos            CA      94070
                                                           102/234 SOI SONGPRAPA 18
MP Aviation Services Co Ltd                                SONPRAPA ROAD                                                                            Bangkok                                    THAILAND
                                                           Dr.-Ernst-Zimmermann-Strasse
MTU Maintenance                                            2                                                                                        Ludwigsfelde                  14974        Germany
MTU Maintenance Lease
Services                                                   World Trade Center               Office Tower B/16F              Strawinskylaan 1639     Amsterdam                     1077XX       Netherlands
                                                           1221 Avenue of the Americas,
MUFG Bank                                                  7th Floor                                                                                New York              NY      10020
                                                           1221 Avenue of Americas, 7th
MUFG Union Bank, N.A.           Attn Chris Petrocelli      Fl                                                                                       New York City         NY      10020
MUFG Union Bank, N.A., as       Attn Director or Officer
Agent                                                      400 California St, 8th Fl                                                                San Francisco         CA      94104
Nasdaq Corporate Solutions,
LLC - LBX #11700                                           PO Box 780700                                                                            Philadelphia          PA      19178-0700
                                Attn Director or Officer
National Union Fire Insurance
Company of Pittsburgh, Pa.                                 175 Water Street                                                                         New York              NY      10038-4969

Nayak Aircraft Services Italy                              Via Mario Castoldi SNC                                                                   Fiumicino Aeroporto           IT-00054     Italy
Network Resource/Printer
Assist                                                     PO Box 1533                                                                              Palo Alto             CA      94302-1533
NIchols Newman                                             1131 King Street, #204                                                                   Christiansted         VI      00820-4971
NNA SERVICES LLC 800-876-                                  9350 De Soto A 9350 De Soto
6827                                                       Avenue                                                                                   Chatsworth            CA      91311-4926
Norddeutsche Landesbank                                    Friedrichswall 10                                                                        Hannover                      30159        Germany
Normandie Graphics                                         1300 Dakota Avenue                                                                       San Mateo             CA      94401
Norton Rose Fulbright                                      3 More London Riverside                                                                  London                        SE1 2AQ      United Kingdom
Notary Public Ivan Juric                                   Savska cesta 56                                                                          Zagreb                        10000        Republic of Croatia
Notary Public Marijan Juric                                Savska cesta 56/II                                                                       Zagreb                        10000        Croatia

NSMP Law Office                                            Tower I, 26th Floor              Jl. Jend. Sudirman Kav. 52-53                           Jakarta                       12190        Indonesia

NTE Aviation                                               1800 Waters Ridge, Suite 400                                                             Lewisville            TX      75057
NYSE American LLC                                          BOX #223695                                                                              Pittsburgh            PA      15251-2695
Office Depot                                               PO Box 29248                                                                             Phoenix               AZ      85038-9248
Oriel Consult Limited                                      57, Duke Street                                                                          Windsor, Berkshire            SL4 1SJ      United Kingdom
Oriel Consult Limited                                      57, Duke Street                                                                          Windsor                       SL4 1SJ      UNITED KINGDOM
Paychex Inc.                                               1100 Grundy Lane                                                                         San Bruno             CA      94066-3035
Peery & Associates, Inc.                                   P.O. Box 850                                                                             Pescadero             CA      94060
Piedmont Propulsion Systems,
LLC                                                        PO Box 535466                                                                            Atlanta               GA      30353-5466

PNC Bank, National Association David Coleman               300 5th Ave                                                                              Chicago               IL      15222
PNG Air Services                                           PO Box 273                       Boroko                                                  NCD Port Moresby                           Papua New Guinea

PR Newswire Association LLC                                G.P.O. Box 5897                                                                          New York              NY      10087-5897
Practising Law Institute                                   PO Box 26532                                                                             New York              NY      10087-6532
                                                           Southampton International
Pratt & Whitney Canada                                     Airport                          George Curl Way                 Southampton             Hampshire                     SO18 2RU     United Kingdom

PricewaterhouseCoopers LLP                                 P.O. Box 514038                                                                          Los Angeles           CA      90051-4038
PricewaterhouseCoopers LLP
UK                                                         1 Embankment Place                                                                       London                        WC2N 6RH     United Kingdom
PricewaterhouseCoopers
Papua New Guinea                                           PwC Haus, Level 6                Harbour City, Konedobu                                  Port Moresby                  NCD 125      Papua New Guinea

Prime Turbines                                             1615 Diplomat Drive, Suite 120                                                           Carrollton            TX      75006




                                                                                                           Page 6 of 9
                                                            Case 21-10636-JTD                           Doc 14             Filed 03/29/21   Page 9 of 11
                                                                                                           Creditor Matrix



CreditorName                     CreditorNoticeName         Address1                        Address2                         Address3         City             State       Zip          Country
PT Oerip Wirontono                                          Jl SultanAgung                  61 RT 001/10                                      Jakarta                                   Indonesia
Q4 INC.                                                     469-A King St. W.                                                                 Toronto          ON          M5V 1K4      Canada

Reed Business Information                                   Quadrant House, The Quadrant                                                      Sutton, Surrey               SM2 5AS      United Kingdom

Reed Business Information Inc.                              28428 Network Place                                                               Chicago          IL          60673-1284
Rojs, Peljhan, Prelesnik &
Partnerji                                                   Tivolska 48                                                                       Ljubljana                    1000         Slovenia
Roy E. Hahn                                                 765 Market Street Apt 26G                                                         San Francisco    CA          94103
S&P Global Market Intelligence
LLC                                                         PO Box 414624                                                                     Boston           MA          02241-4624
                                                            20700 Loudoun County
Saab Support and Services LLC                               Parkway                         Suite 100                                         Ashburn          VA          20147
                                                                                                                                              Marlborough
Safe Air Limited                                            Blenheim Airport                                                                  Blenheim                     7206         New Zealand
SAL Solutions Group LLC                                     21010 Southbank St., #4025                                                        Potomac Falls    VA          20165

SAMCO Aircraft Maintenance                                  Horsterweg 19                   6199 AC Maastricht Airport                                                                  Netherlands
San Mateo County Tax
Collector                                                   555 County Center, 1st Floor                                                      Redwood City     CA          94063
SAS                                                         SAS Huset                       Lufthavnsboulevarden 10          Postboks 150     Kastrup                      DK-2770      Denmark
Securities and Exchange
Commission                                                  100 F Street, NE                                                                  Washington       DC          20549-0213
                                 Guernsey Airport c/o
SGI Guernsey Ltd.                Information Desk           Airport Terminal Building                                        La Villiaze      Forest                       GY8 0DS      Guernsey
Shaffers Tire & Auto                                        1309 N Carolan Ave #2401                                                          Burlingame       CA          94010
                                                                                          12 Boduthakurufaanu Magu
Shah, Hussain & Co.                                         2nd Floor East Wing Aage      Henveiru                                            Male                         200094       Maldives
Sheppard Mullin Richter &                                   Four Embarcadero Center, Ste
Hampton                          Attn Juliette Ebert        1700                                                                              San Francisco    CA          94111
Sheppard Mullin Richter &                                   Four Embarcadero Center, 17th
Hampton LLP                      Attn Matt Klinger          Fl                                                                                San Francisco    CA          94111
Sheppard Mullin Richter &
Hampton LLP                                                 333 South Hope St. 43rd Floor                                                     Los Angeles      CA          90071-1422
SierraConstellation Partners
LLC                                                         355 S. Grand Ave., Suite 1450                                                     Los Angeles      CA          90071

Silverstone Air Services Limited Mohammed Somow, Director   Skyward Express Building        PO Box 34538-00100                                NAIROBI                      00100        Kenya
Simplex Legal LLP                                           #3300, 205 5th Ave SW                                                             Calgary          AB          T2P 2V7      Canada

Sims Funk, PLC                                              3322 West End Ave., Suite 200                                                     Nashville        TN          37203
                                 Muhumed Mohamed Abdi,
Skyward Express Limited          Chairman                   Skyward Express Building        PO Box 26314-00100                                NAIROBI                      00100        Kenya
Skyworld Aviation                                           2 William Street                                                                  Windsor          Berkshire   SL4 1BA      UNITED KINGDOM

Smiths (Harlow) Aerospace Ltd                               Interstate House                Horsecroft Road, The Pinnacles Harlow             Essex                        CM19 5BH     United Kingdom
SNL Financial LC                                            PO Box 414624                                                                     Boston           MA          02241-4624
                                                            1100 West High Rise, 6401
Social Security Administration                              Security Blvd                                                                     Baltimore        MD          21235
                                                            5665 Flatiron Parkway, Suite
Solarwinds MSP 855-679-0817                                 100                                                                               Boulder          CO          80301
Solinair                                                    Zg. Brnik 130T                                                                    Brnik-Aerodrom               4210         Slovenia
Southern Cross International
B.V.                                                        Breda International Airport                                                       Bosschenhoofd                4744 RZ      Netherlands
Speednews                                                   PO Box 1175                                                                       Skokie           IL          60076-9839
                                                            39465 Paseo Padre Pkwy #
SRS Immigration, CA                                         3200                                                                              Fremont          CA          94538
Stancer, Gossin, Rose LLP                                   1210 Sheppard Ave E #310                                                          North York       ON          M2K 1E3      CANADA
                                                            75 Remittance Drive, Suite
Standard Aero Limited                                       3231                                                                              Chicago          IL          60675-3231

Standard Insurance Company                                  PO Box 5676                                                                       Portland         OR          97228-5676




                                                                                                             Page 7 of 9
                                                                  Case 21-10636-JTD                        Doc 14             Filed 03/29/21   Page 10 of 11
                                                                                                              Creditor Matrix



CreditorName                       CreditorNoticeName             Address1                       Address2                       Address3          City             State   Zip            Country

Stansbury Staffing Consultants                                    1710 S. Amphlett Blvd, #310                                                     San Mateo        CA      94402
State Bar of California                                           180 Howard Street                                                               San Francisco    CA      94105

Summit Financial Printing, LLC     c/o Broadridge                 PO Box 416423                                                                   Boston           MA      02241
                                                                  790 New York Avenue, Suite
Taglich Brothers, Inc.                                            209                                                                             Huntington       NY      11743
Tax Analysts                                                      400 S. Maple Ave., #400                                                         Falls Church     VA      22046
The Hartford
                                                                  200 Colonial Parkway           Suite 500                                        Lake Mary        FL      32746
The Hartford                                                      P.O. Box 660916                                                                 Dallas           TX      75266-0916
The IR Group                                                      2069 211th Ave NE                                                               Sammamish        WA      98074
                                                                                                                                                  Palm Beach
The Majors Group                                                  912 Club Drive                                                                  Gardens          FL      33418
Thomas W. Orr                                                     16 Locksly Lane                                                                 San Rafael       CA      94901
Thomson Reuters
                                                                  610 Opperman Drive                                                              Eagan            MN      55123
Thomson Reuters Tax &
Accounting - R&G                                                  PO Box 71687                                                                    Chicago          IL      60694-1687
Thuy Leslie Nguyen                                                1436 Leaftree Circle                                                            San Jose         CA      95131
T-Mobile                                                          PO Box 51843                                                                    Los Angeles      CA      90051-6143
Toni M. Perazzo                                                   146 Arbor Lane                                                                  San Mateo        CA      94403
Toppan Vintage                     Attn Accounts Receivable       747 Third Ave., 7th Floor                                                       New York         NY      10017
Transnusa                                                         Jl. Palapa No. 7                                                                Oebobo, Kupang                          Indonesia
Travelers Casualty                 Attn Director or Officer       One Tower Square                                                                Hartford         CT      06183
Tri-Star Office Moving, Inc.                                      1155 Revere Avenue                                                              San Francisco    CA      94124

Typhoon Investments Ltd.           Chris Beer Managing Director   Vista, 2 William Street        Windsor                                          Berkshire                SL4 1BA        United Kingdom
UCC EZFile                         Attn Director or Officer       2020 Hurley Way                                                                 Sacramento       CA      95825
UCC eZFile                         Attn Director or Officer       2020 Hurley Way, Ste 350                                                        Sacramento       CA      95825
UMB Bank                                                          1010 Grand Blvd.                                                                Kansas City      MO      64106
UMB Bank, N.A., as Agent           Attn Director or Officer       6440 S. Milrock Dr, Ste 400                                                     Salt Lake City   UT      84121
UMB Bank, N.A., as Trustee         Dillon Butler                  6440 S. Millrock Dr            Suite 400                                        Salt Lake City   UT      84121
Union Bank                         Attn Director or Officer       1251 Avenue of the Americas                                                     New York         NY      10020-1104
Union Bank                                                        1251 Avenue of the Americas                                                     New York         NY      10020-1104
Union Bank                                                        350 California Street          10th Floor                                       San Francisco    CA      94104
                                                                  1221 Avenue of Americas, 7th
Union Bank, N.A., as Agent         Attn Chris Petrocelli          Fl                                                                              NYC              NY      10020
Unique Solutions                                                  1436 Leaftree Circle                                                            San Jose         CA      95131

United Financial Casualty Co.                                     6300 WILSON MILLS ROAD.                                                         MAYFIELD VILLAGE OH      44143-2182
United States Treasury                                            1500 Pennsylvania Ave NY                                                        Washington       DC             20220
                                   Matt Dominy, Director & Senior
US Airways, Inc.                   Attorney                       1 Skyview Dr                   MD 8B503                                         Fort Worth       TX      76155

VanEps Kunneman VanDoorne                                         Julianaplein 22                PO Box 504                                       Curacao                                 Netherlands Antilles

Vast Conference 888-498-9240                                      1960 E Grand Ave #290                                                           El Segundo       CA      90245

Vector Aerospace Asia Pte Ltd                                     100 Seletar Aerospace View                                                      Singapore                797507         Singapore
Vector-Portland Jetport                                           PO Box 75677                                                                    Baltimore        MD      21275-5677
Vedder Price P.C.                  Attn Brian White               222 W LaSalle St, Ste 2400                                                      Chicago          IL      60601
Veriuschka Perez                                                  Bairro da Coop, Rua 1335B                                                       Maputo                   1100           MOZAMBIQUE
Vinson & Elkins LLP                                               PO Box 301019                                                                   Dallas           TX      75303-1019
Virgin Australia                                                  Level 11, 275 Grey Street                                                       South Brisbane   QLD     4101           Australia
Virgin island Bureau of Internal                                  6115 Estate Smith Bay, Suite
Revenue                                                           225                                                                             St Thomas                00802          U.S. VIRGIN ISLANDS

Vocker Kristofferson                                              1700 S. El Camino Real, #506                                                    San Mateo        CA      94402
VSP                                                               3333 Quality Dr.                                                                Rancho Cordova   CA      95670
VSP                                                               P.O.Box 45210                                                                   San Francisco    CA      94145-5210
Wells Fargo Equipment              David Kuhn
Finance, Inc.                                                     800 Walnut St                                                                   Des Moines       IA      50309




                                                                                                                Page 8 of 9
                                                              Case 21-10636-JTD                        Doc 14                Filed 03/29/21   Page 11 of 11
                                                                                                             Creditor Matrix



CreditorName                     CreditorNoticeName           Address1                         Address2                        Address3          City          State   Zip          Country
Wells Fargo Trust Company,
National Association, as
Trustee                          Corporate Trust Department   919 N Market St, Ste 1600                                                          Wilmington    DE      19801
Werner Aero Svc LLC                                           19 Industrial Avenue                                                               Mahwah        NJ      07430-2227
West LLC                         c/o West Corporation         PO Box 74007143                                                                    Chicago       IL      60674-7143
WESTERN NRG INC                                               4034 Adolfo Rd                                                                     Camarillo     CA      93012
Wideroe                                                       Fomebuveien 11                                                                     Lysaker               N-1366       Norway
                                 Werner Skaue, Managing
Wideroes Flyveselskap AS         Director                     Langfstranda 6                   8000                                              bodo                               Norway
Wilmington Trust Company                                      1100 North Market St.                                                              Wilmington    DE      19890
Wilmington Trust Company, as     Attn Director or Officer
Security Trustee                                              1100 N Market St                                                                   Wilmington    DE      19890-1605
Withers Bergman LLP                                           Accounts Receivable              PO Box 1685                                       New Haven     CT      06507
Withers LLP                                                   6 Old Bailey                                                                       London                EC4M 7EG     United Kingdom
World Fuel Services                                           2458 Paysphere Circle                                                              Chicago       IL      60674-0024

Worldwide Aircraft Services                                   2755 N. General Aviation Ave.                                                      Springfield   MO      65803

Worthington Aviation Parts, Inc.                              2995 Lone Oak Circle, Suite 10                                                     Eagan         MN      55121
Young Conaway Stargatt &
Taylor, LLP                                                   Rodney Square                    1000 North King Street                            Wilmington    DE      19801
Zions Bancorporation NA dba      Attn Director or Officer
California Bank & Trust                                       PO Box 489                                                                         Lawndale      CA      90260-0489
Zoya Chittum                                                  1035 Crespi Drive                                                                  Pacifica      CA      94044




                                                                                                               Page 9 of 9
